Citation Nr: 0104659	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for status post left total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from July 1957 to March 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied an evaluation in excess 
of 30 percent for status post left total knee replacement.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The objective findings of impairment associated with the 
service-connected left knee condition include some knee pain 
with medial joint line palpation, minimal effusions that 
increase with activity, minimal crepitus, X-ray and bone scan 
evidence of possible loosening of the prosthesis, X-ray 
evidence that the patella is somewhat subluxated, and 
limitation of flexion ranging from 110 to 85 degrees with 
pain on terminal flexion.  

3.  The postoperative left knee scars are not shown to be 
poorly nourished with repeated ulceration or to be tender and 
painful on objective demonstration.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a service-connected total left knee replacement are not 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5261 
and 5262 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities - which 
are based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  His current level of disability, 
however, is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal.  The Board has therefore 
reviewed this case with the provisions of that Act in mind, 
especially the notice and duty to assist provisions contained 
therein.  The Board concludes that the provisions of the Act, 
as they apply to this case, have been essentially complied 
with and that no further duty to assist under the new law is 
therefore required.  

Factual Background

The record shows that service connection was initially 
established for postoperative residuals of a meniscectomy of 
the left knee joint by a rating action dated in April 1963.  
A noncompensable evaluation was assigned, effective from the 
date of receipt of the veteran's initial claim for service 
connection for left knee disability in November 1962.  A 
rating decision dated in January 1969 reclassified the 
disability as postoperative residuals of a meniscectomy of 
the left knee joint with traumatic osteoarthritis, but 
continued the noncompensable evaluation.  However, a rating 
decision dated in July 1970 granted a 10 percent rating for 
the left knee disability under Diagnostic Code 5259, 
effective from May 1970.  

Following a VA examination in July 1995, the RO in January 
1996 increased the rating for the left knee disability to 20 
percent disabling under diagnostic codes 5257 and 5259, 
effective from the date of receipt of his claim for increase 
the previous June.  

The record also shows that the veteran underwent a left total 
knee replacement at a VA facility on July 27, 1997.  A rating 
decision dated in March 1998 reclassified the disorder as 
status post left total knee replacement and assigned a 100 
percent rating under 38 C.F.R. § 4.30, effective from the 
date of the left knee surgery.  A 100 percent schedular 
convalescence rating was assigned under Diagnostic Code 5055, 
effective from October 1, 1997, and a schedular 30 percent 
rating was assigned, effective from October 1, 1998.  The 
veteran did not appeal this determination following 
notification thereof in March 1998.  

The veteran filed a claim for an increased rating for his 
left knee disability in September 1998.  Following a VA 
examination, the RO in May 1999 continued the 30 percent 
rating for the left knee disorder.  It is from this 
determination that the veteran appealed, contending that his 
left knee disorder was significantly more disabling that 
currently evaluated.  He claimed that he had a lot of pain in 
his left knee and that the knee was always swelling.  
Although he indicated that he was scheduled for additional 
left knee surgery in June 1999, he later reported that that 
surgery had been canceled.  

Pertinent to the claim currently on appeal, the Board notes 
that when the veteran was seen in the VA orthopedic clinic in 
November 1997, it was reported that he was doing well 
following his left total knee replacement.  He was walking, 
including walking on the treadmill and doing physical therapy 
as needed.  Although his knee was a little swollen, the 
swelling was improving.  On examination, he had full 
extension of the left knee and knee flexion to 100 degrees.  
He had good varus and valgus stability.  His incision was 
well healed, and he had no erythema or any other signs of 
cellulitis around the incision.  He had 1+ diffuse swelling 
above the left knee joint.  He had no tenderness on 
palpation.  He was neurovascularly intact.  X-rays showed 
good position of both the femoral and tibial components 
without signs of loosening.  The veteran was felt to be doing 
fine following the left knee replacement.  He was to return 
to the clinic in three months.  

The veteran was seen in the VA orthopedic clinic in February 
1998, when it was reported that he had been doing well and 
ambulating without difficulty.  He had range of motion of the 
left knee from zero to 105 degrees.  The wound site of the 
left knee surgery was well healed with no erythema.  The skin 
was intact, and there was no swelling.  He was 
neurovascularly intact.  

On VA orthopedic examination in March 1998, it was reported 
that the veteran still complained of pain, swelling and 
stiffness following his July 1997 knee replacement.  He was 
treated with non-steroidal anti-inflammatory drugs (NSAIDs).  
Flare-ups were reportedly consistent at all times.  The 
veteran used no crutches, brace, cane or corrective shoes.  
He experienced no episodes of dislocation or subluxation.  He 
had no inflammatory arthritis, but the condition limited him 
from doing his daily activities.  On examination, he had a 
prosthesis of the left knee but used no crutches or cane at 
this time.  He had pain on range of motion of both knees and 
complained that he suffered from knee conditions on both 
sides, with the left side exhibiting marked swelling 
suggesting that effusion may be increasing.  He had flexion 
of the left knee to 90 degrees and extension of the knee to 
zero degrees.  X-rays of the left knee showed no evidence of 
recent fracture or dislocation but showed that he was status 
post total left knee prosthesis.  Small effusions within both 
knee joints and generalized osteoporosis were also seen.  The 
diagnosis was advanced degenerative joint disease of both 
knees secondary to injuries.  Although he had the prosthesis 
on the left, the left side was still swollen, with limitation 
of flexion to 90 degrees.  

The veteran was seen in the VA orthopedic clinic in July 
1998.  It was reported that he had been complaining of some 
pain in his left knee, which had become progressively worse 
in the last month or so.  The veteran indicated that the pain 
seemed to be just below the joint line of the left knee.  He 
did not feel any crepitus, locking, or varus or valgus 
laxity.  He denied any fever, chills, or any redness or 
drainage from his left knee.  On examination, his left knee 
was mildly swollen with a well-healed incision.  The examiner 
stated that he had good range of motion from zero to 110 
degrees.  He had no effusion, erythema, or warmth over his 
knees.  He did not have any joint line tenderness on 
palpation.  He did have some tenderness over the insertion 
site of the pes anserinus and also the tibial band.  He was 
otherwise neurovascularly intact distally in the left leg.  
X-rays showed a well-aligned left total knee prosthesis.  On 
Merchant view, the patella tracked slightly laterally.  The 
assessment was that the veteran had a pes anserinus bursitis 
versus tendinitis.  

On VA orthopedic examination in October 1998, it was reported 
that for the previous two months, the veteran had been 
complaining of constant pain because his knee cap "had 
switched to the left and he had effusion."  The veteran 
reported that he had effusion and could hardly walk.  He 
could not bend.  He stated that the knee pain awakened him at 
night.  The examiner said that the knee joint on the left was 
hurting the veteran more and that it was worsening.  The 
examiner reported that the veteran used Ibuprofen for his 
knee as well as his low back pain.  Reportedly, he had flare 
up of his left knee pain when he walked or stood on his feet 
for a long period of time.  He did not use a brace for his 
knee joints, nor did he use a cane.  He had had a number of 
surgeries, the last one a total knee replacement in July 
1997.  The veteran reported that improvement occurred four 
months after the surgery but that thereafter his condition 
seemed to deteriorate.  The examiner said that the pain in 
the left knee was what inhibited his daily activities.  With 
respect to objective evidence of painful motion, the examiner 
stated that the left knee joint appeared to be swollen about 
one inch greater than the right knee.  There was tenderness 
of the medial aspect of the left knee joint.  There was 
positive crepitus.  There was definite swelling with marked 
deformity with multiple scars.  The last scar was from the 
total knee replacement, "which has not succeeded."  The 
examiner stated that the left knee had angulation that was 
quite obvious.  Left knee extension was to zero degrees, and 
flexion was to 90 degrees.  The examiner noted that X-rays 
were performed in July 1998 in multiple projections.  The 
impression was that of a three-part total knee arthroplasty.  
The central portion of the spacer was not seen between the 
metallic components of the distal femur and proximal tibia in 
the lateral view, but there was no appreciable change on the 
frontal projection.  The patella was in line with the lateral 
femoral condyle component on the sunrise view, but there was 
no previous sunrise view for comparison.  The examiner noted 
that the X-rays in March 1998 showed no evidence of recent 
fracture or dislocation of either knee.  The veteran was 
status post left total knee prosthesis, which suggested to 
the examiner that advanced degeneration occurred with lateral 
instability leading to the total knee replacement in July 
1997.  The examiner said that there was calcification of the 
medial collateral ligaments, small effusions within both knee 
joints, and generalized osteoporosis.  The diagnoses were 
status post left knee prosthesis, and small effusion within 
the left knee joint.  

When seen at a VA emergency care center in late October 1998, 
the veteran's chief complaint was left knee pain.  It was 
reported that he had had a left total knee replacement 15 
months before, but that over the last nine days, he had had 
increased swelling and difficulty bending the left knee.  He 
denied trauma to the area.  He said that he had difficulty 
shifting gears in his car.  The examiner noted that a 
progress note the previous July showed diminished range of 
motion from zero to 90 degrees with mild effusion of the 
medial aspect of the knee.  He had some point tenderness in 
the medial area of the patella.  He had some medial 
ligamentous laxity; however, it was felt that this might not 
be a new finding.  There was no erythema or warmth to the 
joint.  The veteran denied fever or chills.  X-rays of the 
left knee were interpreted by the radiologist as showing a 
"dual-component" left total knee arthroplasty.  These X-
rays were interpreted by the clinical examiner as showing 
that the patellar component was more irregular than shown on 
films from the previous July.  The impression was left knee 
pain.  

The veteran was seen in the VA orthopedic clinic in early 
November 1998.  He reported that he had been doing well 
following his left knee replacement until two weeks 
previously, when he awakened one morning with significant 
left knee pain.  The pain was global in nature but tended to 
localize in the medial and lateral aspects of the knee.  
While in general, his knee pain was related to activity, it 
would awaken him at night since then.  He did not have fever, 
chills or night sweats.  On examination, he had minimal 
effusion, and the range of motion of his left knee was from 
zero to about 85 degrees.  Terminal flexion was very painful.  
He was stable to varus and valgus stressing, and he was 
relatively stable to anterior and posterior translation of 
the tibia with the knee flexed.  The examiner said that one 
could feel the "cam and post mechanism engage with posterior 
drawer."  There was some pain with medial joint line 
palpation.  This was more pronounced with flexion and 
extension.  With this maneuver, a slip of tissue could be 
felt snapping back and forth underneath the digit.  This was 
painful for the veteran.  X-rays performed in late October 
were said to show no significant interval change from 
previous X-rays.  A Merchant view was not available, but a 
Merchant view from the previous July revealed lateral 
subluxation of the patella "with potential bone on femoral 
component."  The assessment was that infection was to be 
ruled out.  Aseptic loosening was also assessed.  

When the veteran returned to the VA orthopedic clinic in late 
November 1998, he said that his left knee pain was 
considerably improved, although he had persistent medial and 
lateral joint pain, especially when standing.  He was not 
limited in his ambulatory ability by this pain, as it did not 
bother him as much when he was walking.  He denied fever, 
chills or night sweats.  X-rays showed what appeared to be a 
well-fixed and well-aligned total knee arthroplasty.  There 
was, however, some subluxation of the patella on Merchant 
view, although this appeared to be less that it was on the 
view done in July 1998.  On examination, he had motion from 
about zero to 90 degrees.  Terminal flexion was somewhat 
painful.  Once again, at two very specific points on the 
medial and lateral aspects of his joint, pain could be 
elicited with palpation.  In addition, on the lateral aspect 
of the joint, there was a slip of tissue that could be 
palpated snapping over a small bony prominence.  The 
assessment was that infection had been ruled out as the 
etiology of his knee pain.  Injections of lidocaine at two 
very specific points on his knee had provided 100 percent 
pain relief.  The examiner suspected that he was having some 
sort of "snapping tissue phenomenon" where a fold of 
synovium or other tissue was repetitively snapping over the 
prominence.  The examiner said that the veteran had been 
spontaneously improving since his last visit.  The diagnostic 
injection that day was thought to demonstrate that it was 
probably not aseptic loosening but a snapping tissue 
phenomenon.  The examiner did not think that any surgical 
intervention was in order at this point.  

When the veteran was seen in the VA orthopedic clinic in 
January 1999, it was reported that the veteran had been doing 
relatively well since his left total knee arthroplasty a year 
and a half previously.  He still had some medial and lateral 
pain, mostly medial, in the left knee, but he had a negative 
"ingestion workup" previously and was found to have some 
"slips of soft tissue" that seemed to be clicking when the 
knee would flex.  However, the veteran said that the knee 
felt better than it did the last time.  His range of motion 
was approximately from zero to 110 degrees, and he said that 
this was an improvement.  There was no erythema, warmth or 
swelling.  The incision was well healed.  There was an area 
medially of soft tissue that could be felt and that seemed to 
be somewhat painful to the veteran.  He did not want a 
cortisone shot at that time.  X-rays were said to show a 
well-fixed knee prosthesis with no slippage or change since 
the last visit.  The assessment was that the veteran was 
doing well after a left total knee arthroplasty.  

X-rays by VA on April 1, 1999, showed a three-part left total 
knee arthroplasty with the component aligned as they were the 
previous January and with no evidence of loosening.  X-rays 
taken on April 20, 1999, showed mild increased activity 
surrounding the left total knee prosthesis, suggestive of 
possible loosening; however, this was not "diagnostic"; 
there was no sign of infection.  

When the veteran was seen in the VA orthopedic clinic in May 
1999, it was reported that he was 22 months status post a 
left total knee arthroplasty "with a Dupuy LCS component."  
Several workups for infection had been negative.  He 
reportedly had continued chronic knee pain since about four 
months after surgery, which was greater laterally than 
medially, mostly with activity.  He had rest pain at night 
that awakened him.  He had effusions that were now minimal 
but that became severe with increased activity.  A recent 
bone scan was said to be negative for infection but showed 
increased uptake consistent with possible loosening.  On 
examination, the veteran had minimal effusions.  The scars 
were well healed.  There was no erythema or warmth.  He had 
range of motion of the knee from zero to 110 degrees.  There 
was no varus or valgus instability, no patellar "clunk," 
and minimal crepitus.  Previous X-rays had shown a well-
positioned component of the femur and tibia but had shown 
that the patella was riding laterally and was somewhat 
subluxated.  A revision of the left total knee arthroplasty 
was planned for June 1999.  

In a statement received in July 1999, the veteran reported 
that the additional left knee surgery had been canceled and 
probably would not be performed for another nine months.  

Analysis

The veteran's service-connected left total knee replacement 
is evaluated under Diagnostic Code 5055 (knee prosthesis).  
This diagnostic code provides for assignment of a 100 percent 
evaluation for one year following the implantation of the 
prosthesis.  This period commences at the conclusion of the 
initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, 
a 60 percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated analogy to diagnostic codes 
5256, 5261 or 5262.  The minimum evaluation is 30 percent.  
38 C.F.R. § 4.71a.  

The medical evidence cited above reveals that findings 
indicative of impairment associated with the service-
connected left knee condition are chronic knee pain that 
increases on activity, pain on rest at night, minimal 
effusions that increase with activity, minimal crepitus, an 
indication on X-rays and bone scan of possible loosening of 
the prosthesis, X-ray indications that the patella is riding 
laterally and is somewhat subluxated, and limitation of 
flexion ranging from 110 to 85 degrees with pain at terminal 
flexion.  Surgical revision of the prosthesis was planned but 
was later canceled.  

Although flexion is moderately limited, extension, 
consistently measured as being to zero degrees, is normal.  
See 38 C.F.R. § 4.71, Plate II ( establishing standard range 
of knee motion as from zero degrees (on extension) to 140 
degrees (on flexion)).  No functional loss has been 
associated with the veteran's crepitus, which has been 
described as minimal.  The veteran complains of constant pain 
and swelling, which increase with activity, and there is some 
objective evidence of this.  It is notable, however, that he 
does not appear to use a knee brace or other aids to 
ambulation such as a cane.  

There is some indication of loosening of the left knee 
prosthesis necessitating a planned surgical revision.  
However, this finding has been somewhat equivocal, with at 
least one examiner concluding that a diagnostic injection 
demonstrated that the veteran probably did not have aseptic 
loosening but a "snapping tissue" phenomenon.  The examiner 
thus did not think that any surgical intervention was in 
order when he saw the veteran in late November 1998.  
Although the view of the orthopedic examiner in May 1999 was 
that a revision of the left total knee arthroplasty was 
necessary, the revision was later canceled.  The Board 
emphasizes that the current rating depends on current 
findings and not on future events, including surgical 
revision.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (in claim for service connection, allegations of a 
future disability are not sufficient for an award of 
compensation).  

In view of the evidence cited above, the Board finds that the 
currently assigned 30 percent evaluation adequately 
compensates the veteran for the limitation of motion, pain 
and swelling associated with his left knee condition.  There 
is no basis for more than the currently assigned 30 percent 
evaluation based on evaluation of the veteran's condition by 
analogy under diagnostic codes 5256, 5261, or 5262.  

Although as much as a 50 percent evaluation is assignable 
under Diagnostic Code 5261 for limitation of extension, the 
veteran, as noted above, has full range of motion on 
extension of the left knee.  (The Board notes that the 
veteran had left knee extension limited to five degrees when 
seen in the VA outpatient clinic in August and September 
1997, but this appears to have represented a transitory 
sequela of the knee replacement and not a permanent or 
chronic residual of the surgery.)  Hence, even if his current 
complaints of constant knee pain and increased swelling on 
activity are factored in, there is no current medical 
indication that such symptoms could, even during flare-ups, 
result in functional loss comparable to extension limited to 
30 degrees, which is required for assignment of a 40 percent 
evaluation under Diagnostic Code 5261.  Similarly, there is 
no evidence of, or a showing of disability comparable to, 
nonunion of the tibia and fibula with loose motion requiring 
a brace for the left knee.  There is therefore no basis for 
assignment of an evaluation greater than the currently 
assigned 30 percent under Diagnostic Codes 5262.  

Furthermore, while problems of chronic pain and swelling, 
especially on increased activity, due to the left knee 
condition are present, the fact remains that significant 
movement of the left knee is possible, even considering the 
veteran's complaints of pain and swelling.  As there is no 
evidence of, or of disability comparable to, ankylosis of the 
knee, there is no basis for assignment of an evaluation in 
excess of 30 percent under Diagnostic Code 5256.  

Apart from consideration of the veteran's claim by analogy 
under diagnostic codes 5256, 5261, and 5262, there is little 
medical evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  
Although the record contains some indication of possible 
loosening, recent examination findings have not shown varus 
or valgus instability.  X-rays have shown a well-positioned 
component of the femur and tibia on the left, and the veteran 
has been able to walk without the use of such aids as a knee 
brace, cane or crutches.  Moreover, severe left knee pain has 
been objectively demonstrated only at terminal left knee 
flexion, and on only one occasion - in early November 1998 - 
when the examiner described the veteran's terminal flexion as 
very painful.  When seen in late November 1998, however, 
terminal flexion was described as only somewhat painful.  
Moreover, the range of knee flexion had actually increased by 
then.  Although the veteran apparently experiences increased 
pain and swelling with increased activity such as walking or 
standing for prolonged periods, there is no showing of 
chronic severe pain as a residual of the left total knee 
replacement.  Some degree of functional impairment resulting 
from the pain and discomfort associated with the left total 
knee replacement is contemplated in the 30 percent rating 
currently assigned.  Hence, the Board concludes that the 
criteria for the next higher evaluation of 60 percent under 
Diagnostic Code 5055 are not met or more nearly approximated.  
38 C.F.R. § 4.7.  

The Board notes that the veteran had a history of traumatic 
arthritis in the left knee with knee instability, which was 
rated under diagnostic codes 5257 and 5259 prior to knee 
replacement.  However, the left total knee replacement in 
July 1997 resulted in an evaluation under the specific 
diagnostic code for knee replacement.  Diagnostic Code 5055 
provides a minimum evaluation of 30 percent, which is the 
maximum schedular evaluation available under Diagnostic Code 
5257 for knee instability; hence, Diagnostic Code 5257 
provides no basis for assignment of a higher evaluation.  The 
Board also finds that removal of the knee joint renders a 
separate compensable evaluation under Diagnostic Code 5003 
for degenerative arthritis of the knee inapplicable.  The 
rating schedule itself directs that the knee replacement be 
rated under specific criteria that include residual weakness, 
pain or limitation of motion.  Separate compensable ratings 
for instability and arthritis, or painful motion, under 
diagnostic codes 5003 and 5257 would seem to constitute 
impermissible pyramiding in such circumstances - that is, the 
evaluation of the same manifestations of disability under 
various diagnoses resulting in an artificial inflation of the 
service-connected rating.  See 38 C.F.R. § 4.14 (2000).  To 
do so in this case would effectively supplant the specific 
rating criteria and rating codes contained in Diagnostic Code 
5055 for evaluation of the higher degrees of disability than 
the minimum schedular rating of 30 percent.  Accordingly, 
separate compensable evaluations under codes 5003 for 
arthritis and 5257 for knee instability are not warranted in 
this case.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  

Furthermore, the Board notes that examiners have consistently 
described the scars associated with the left knee surgeries 
as well healed and consistently have found no erythema or 
warmth at the surgical site.  There is thus no evidence of 
infection or ulceration of the scars.  There is no showing, 
moreover, that the scars are tender and painful on objective 
demonstration; there is also no indication that the scars, 
themselves, result in limitation of function of the knee.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(2000).  The Board thus concludes that a separate compensable 
rating for the surgical scars under the holding in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), is not warranted.  

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  As 
a final point, the Board observes that there is no indication 
that the scheduler criteria are inadequate to evaluate the 
veteran's left knee disability.  In this regard, the Board 
notes that there has been no showing that this disability has 
caused marked interference with employment (i.e., beyond that 
contemplated by the assigned 30 percent evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise has rendered impracticable the 
application of the regular scheduler standards.  In the 
absence of evidence of factors specifically pertaining to the 
left knee disability that might warrant extraschedular 
consideration, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against assignment of a 
rating in excess of 30 percent for the veteran's status post 
total knee replacement.  As the benefit-of-the-doubt rule 
does not apply, the claim must be denied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An evaluation in excess of 30 percent for status post left 
total knee replacement is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

